DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, 5, 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite because it is unclear what is meant by “a method for manufacturing a composite slab for rolling to manufacture a plural layer clad material composed of different kinds of metals by a rolling process to make the composite slab thin, the method comprising”.  Is the slab what is actually rolling because the preamble says “FOR rolling TO manufacture a plural layer clad material”?  It wouldn’t appear that the slab could actually roll.  Does this rolling slab also contain a box body? The preamble of this claim is confusing.  It would appear that a slab is being made by rolling different metals, but this is unclear.  What is actually being formed by the method?  Is the method forming a rolling slab?  Is the method forming a slab that is made of a plural layer clad material that is rolled?   Furthermore, the preamble discloses an act of rolling, but there is no actual rolling step in the method steps of the claim.  Is the rolling required or is this performed prior to the method steps in the claim?  Are the method steps making a composite slab? Are the method steps just making The Examiner requests that the Applicant please clarify this limitation.  
The term “thin” in claim 1 is a relative term which renders the claim indefinite. The term “thin” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. What constitutes a thin slab?  What thickness would the slab have to be at to be considered thin?  The Examiner requests that the Applicant please clarify.
Claim 1 is indefinite because it is unclear how the remover or removing member is working.  Are the remover or removing member different things?  Can they be the same?  If they are different, then what is the difference between them?  Does the removing member actually peel away the intermediate members from each other after the slab is created?  When are the remover or removing members actually doing the removing? The claim states that the remover or removing member is used to peel of the intermediate members, but doesn’t actually say that they are being peeled, so it is unclear if the remover or removing member are actually doing anything but acting as another layer.  It would appear that the remover or removing member is placed between the intermediate members IN the butting process. How does this happen if the intermediate members are together and inserted in a recess portion of the box body? The Examiner does not understand the remover or removing member as claimed and requests that the Applicant please clarify.  
Claims 1, 4, 5, 22 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 4, 5, 22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  This is based on the current claim as written.  Any amendment would require further consideration.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN B SAAD whose telephone number is (571)270-3634. The examiner can normally be reached Monday-Thursday 7:30a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIN B SAAD/Primary Examiner, Art Unit 1735